Opinion by
Kephart, J.,
This is an action for malicious use of a civil process. In all such actions it is necessary to show that the person has acted maliciously, without reasonable or probable cause: Mayer v. Walter, 64 Pa. 283. The evidence shows that the plaintiff was wrongfully ejected from the premises by a writ issuing on a judgment that had no legal foundation. It was entered on a warrant of attorney that had been exhausted by a prior entry of a judgment in ejectment for the same premises. There is sufficient testimony from which the jury might find that the defendant acted maliciously and without reasonable or probable cause. The testimony complained of was proper for the consideration of the jury and the assign*421ments of error to the charge of the court are without merit!
The judgment is affirmed at the cost of the appellant.